DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Current Status
This action is responsive to Applicants’ amendment of 3 February 2021.
Receipt and entry of Applicants’ amendment is acknowledged. 
Applicant’s cancellation of claims 6 is acknowledged.
Applicant’s addition of new claims 17-22 is acknowledged.
Claims 1-5 and 7-22 are pending.
The objection to the specification set forth in paragraph 2 of the previous Office Action mailed 12 January 2021 is hereby withdrawn in response to Applicant’s amendment thereto.
The rejection under 35 USC §112 (b) set forth in paragraph 3 of the previous Office Action mailed 12 January 2021 is hereby withdrawn in response to Applicant’s amendment.
The rejection under 35 USC §112 (b) set forth in paragraph 4 of the previous Office Action mailed 12 January 2021 is hereby withdrawn in response to Applicant’s amendment.
The rejection under 35 USC §112 (d) set forth in paragraph 5 of the previous Office Action mailed 12 January 2021 is hereby withdrawn in response to Applicant’s amendment making claim 11 an independent claim.
The rejection under 35 USC §103 set forth in paragraph 6 of the previous Office Action mailed 12 January 2021 is hereby withdrawn in response to Applicant’s amendment in favor of the new rejection below.

================================================================
New Rejections
================================================================

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-22 are finally rejected under 35 U.S.C. 103 as being unpatentable over Bey et al (US 4,330,559 05-1982) when considered with Iida et al (Angewandte Chemie, International Edition, Umpolung of Fluoroform by C-F Bond Activation: Direct Difluoromethylation of Lithium Enolates, 2012, 51, pp. 9535-9538) and Majeed et al (US 6,998,502-B1 02-2006).

Instantly claimed is a method for the preparation of compound of formula (II)


    PNG
    media_image1.png
    278
    519
    media_image1.png
    Greyscale

comprising a reaction REAC1, wherein compound of formula (I) is reacted with CHF3 


    PNG
    media_image2.png
    289
    500
    media_image2.png
    Greyscale

in the presence of lithium bis(trimethylsilyl)amide where the variable groups are as defined in claim 1. Further reaction by removal of the nitrogen protection is also claimed.

Bey teaches (Col. 11:20-58) a method for the reaction of dibenzaldimine ornithine methyl ester (R1 = C1 alkyl, R2, R3 = H) with chlorodifluoromethane in the presence -alkylation of the protected amino acid which is followed, consecutively, by hydrolysis of the product in aqueous HCl (Clm. 1-4, 11-13). Bey teaches (Col. 11:1-17) the production of dibenzaldimine ornithine methyl ester from ornithine and benzaldehyde in dichloromethane in the (presumed) presence of triethylamine in view of the precipitation of triethylammonium hydrochloride during the course of reaction (Clm. 6-10). Bey teaches a batch process but the development of continuous process is considered prima facie obvious over the corresponding batch process. See MPEP 2144.04 V. E. 
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Absent a demonstration of unexpected results, making a known batch process continuous cannot, therefore, form the basis for a finding of patentability (Clm. 5, 14, 15).

The difference between the process taught by Bey and that presently claimed is that Bey teaches alkylation of the lithium enolate of an O, N, N-protected ornithine with bromodifluoromethane and alkylation with trifluoromethane is presently claimed.



The difference between the process taught by Bey and Iida and that presently claimed is that Bey and Iida teach the use of compounds in which R2 and R3 =H and compounds in which  R2 and R3 are C1-4 alkoxy, F, Cl, Br, I, NO2, CN, CF3, OH or C1-4 alkyl and their use are presently claimed. Bey and Iida also do not teach the method of formation of bis-Schiff base as is presently claimed.

Majeed, however, directly refers (Col. 1:21-30, constituting a suggestion to combine) to Bey and teaches (id.) that the Schiff base intermediate of Bey is unstable. Majeed teaches (Col. 3: 22-64) the following intermediates, corresponding to compounds in which R3= H, and their suitability for use in an alkylation process:

    PNG
    media_image3.png
    712
    415
    media_image3.png
    Greyscale
.

Majeed teaches (Col. 5:55-col. 6:12) the presently claimed method of forming the bis-Schiff base by reaction of the methyl ester of ornithine with 4-chlorobenzaldehyde in dichloromethane as solvent and in the presence of triethylamine as base (Clm. 1, 7-11, 16-22). The Examiner considers the bromo-substituted bis-Schiff base obvious as well in view of the genus of Schiff bases taught (vide supra) by  Majeed. Majeed teaches (Col. 5:1- 25) the instantly claimed method of hydrolysis (Clm. 12-15).

st and 2nd listed compounds of claim 16 (Clm. 16).

The instantly claimed invention therefore corresponds to either simple substitution of one known element (substrate, aldehyde) for another to obtain predictable results or applying known techniques to a known method, or product ready for improvement to yield predictable results. There would have been a reasonable expectation for success given the common field of the references: the -alkylation of lithium enolates with fluoromethyl compounds.

Thus the instantly claimed invention would have been obvious to one of ordinary skill in the art.
Examiner’s Response to Applicants’ Remarks with Regard to this Rejection
Applicant argues (Remarks, pg. 15, 3rd full para) that the claims as amended are not prima facie obvious over the cited references at least because the references do not teach or suggest each and every limitation of the claims and, more specifically, that Bey, Iida, and Majeed, either alone or in combination, do not teach or suggest the intermediate of formula (I) as recited in amended claims 1 and 11.  The Examiner disagrees and has modified the rejection of record to respond to Applicants’ amendment.
3 February 2021 have been fully considered but they are not persuasive for the reasons set forth above.


Conclusion
Claims 1-5 and 7-22 are pending. Claims 1-5 and 7-22 are finally rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.